--------------------------------------------------------------------------------



CONSENT AND SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT




This Consent and Second Amendment to Amended and Restated Credit Agreement
("Consent and Amendment") is dated as of November 24, 2003, and is by and among
General Electric Capital Corporation, a Delaware corporation, individually as a
the Lenders and as Agent for the Lenders, SportRack, LLC, a Delaware limited
liability company ("SportRack US Borrower"), Valley Industries, LLC, a Delaware
limited liability company ("Valley US Borrower" and, together with SportRack US
Borrower, "US Borrowers"), Brink International B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of The Netherlands, having its corporate seat
(statutaire zetel) in Staphorst, The Netherlands and registered with the Chamber
of Commerce (Kamer van Koophandel) in Regio Zwolle under number 05058752
("European Borrower" and, together with US Borrowers, "Borrowers"), and the
Lenders which are signatories hereto.


W I T N E S S E T H:


WHEREAS, pursuant to an Amended and Restated Credit Agreement dated as of May
23, 2003, by and among Agent, the Lenders from time to time party thereto,
Borrowers and the other Credit Parties from time to time party thereto (as
amended or otherwise modified from time to time, the "Credit Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement), Agent and the Lenders
agreed, subject to the terms and provisions thereof, to provide certain loans
and other financial accommodations to Borrowers; and


WHEREAS, Borrowers have requested that Agent and the Lenders consent to the sale
by SportRack US Borrower to Sport (MI) QRS 15-40, Inc. ("Purchaser-Lessor") and
the concurrent leaseback to SportRack US Borrower by Purchaser-Lessor
(collectively, the "Sale-Leaseback"), in each case pursuant to that certain
Lease Agreement ("Lease"), the Bill of Sale ("Bill of Sale") and each of the
Covenant Deeds (collectively, "Deeds") attached hereto as Exhibit A
(collectively, "Primary Sale-Leaseback Documents"), of the parcels of real
property located at each of 50701 Birch Drive, Shelby Township, Michigan, 2655
16th Street, Port Huron, Michigan and 1721 Dove Street, Port Huron, Michigan
(the items located on the Premises (as such term is defined in the Lease) being
sold by SportRack US Borrower to Purchaser-Lessor pursuant to the Bill of Sale
and the Deeds are the "Purchased Assets");


WHEREAS, Borrowers have requested that Agent and the Lenders consent to the
execution by each of Holdings, US SportRack Holdings, ValTek, LLC and AAS
Capital Corporation (collectively, the "Lease Guarantors"), each of which is a
Credit Party under the Credit Agreement, of that certain Guaranty and Suretyship
Agreement dated as of November 24, 2003 in favor of Purchaser-Lessor (the "Lease
Guaranty"), guaranteeing all of SportRack US Borrower's obligations under the
Lease (as such term is defined below);



--------------------------------------------------------------------------------




WHEREAS, absent the consent of Agent and the Lenders signatory hereto, (a) the
Sale-Leaseback would violate Sections 3.7 and 3.17 of the Credit Agreement, (b)
the Net Proceeds of the Sale-Leaseback would be required to be used by Borrowers
to repay the Loans in accordance with subsection 1.5(c)(i) of the Credit
Agreement, and (c) execution of the Lease Guaranty by the Lease Guarantors would
violate Section 3.4 of the Credit Agreement;


WHEREAS, in addition to the foregoing, Borrowers have requested that Agent and
the Requisite Lenders agree to amend the Credit Agreement in certain respects,
as set forth below.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.   Consent. In reliance upon the representations and warranties of Borrowers
set forth in Section 7 below and subject to the conditions to effectiveness set
forth in Section 5 below, Agent and the Lenders signatory hereto hereby (a)
consent to the Sale-Leaseback, (b) agree that the Net Proceeds of the
Sale-Leaseback shall be exempt from the provisions of subsection 1.5(c)(i) of
the Credit Agreement, and (c) consent to the execution by Lease Guarantors of
the Lease Guaranty, provided, that this is a limited consent and shall not be
deemed to constitute a consent to any other existing or future departure from
the terms of, or Event of Default under, the Credit Agreement or any of the
other Loan Documents. Borrowers agree that pending use by Borrowers of the Net
Proceeds of the Sale-Leaseback, such Net Proceeds shall be deposited into and
maintained in a special bank account ("Special Account") that is subject to a
Control Agreement in favor of Agent, which such Special Account shall not be an
operating account and shall hold for deposit no funds or other amounts other
than such Net Proceeds. Borrowers further agree to provide Agent written notice
prior to withdrawing any amounts on deposit in the Special Account and such
notice shall include a detailed description of Borrowers' intended use of such
amounts, it being understood and agreed that under no circumstances shall the
Net Proceeds of the Sale-Leaseback be used for working capital purposes.
Borrowers further hereby acknowledge and agree that the Sale-Leaseback shall
apply to and count against (a) the $1,250,000 basket set forth in subsection
1.5(c)(i) of the Credit Agreement, (b) the $2,000,000 basket set forth in
subsection 3.7(a) of the Credit Agreement, and (c) the $6,000,000 basket set
forth in subsection 3.7(i) of the Credit Agreement.


2.   Release of Lien on Purchased Assets. In reliance upon the representations
and warranties of Borrowers set forth in Section 7 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
Agent on behalf of the Lenders hereby releases its Liens on the Purchased Assets
and agrees to execute and deliver to Borrowers (all at the cost of Borrowers)
real property mortgage releases, in form and substance acceptable to Agent,
covering solely the Purchased Assets (and no other Collateral whatsoever).


-2-

--------------------------------------------------------------------------------




3.   Amendment to Credit Agreement. Exhibit 4.8(n) to the Credit Agreement is
hereby amended and restated in its entirety with Exhibit 4.8(n) attached hereto
as Exhibit B.


4.   Other Agreements. Borrowers hereby acknowledge and agree that Borrowers
shall use the Net Proceeds of the Sale-Leaseback solely to either (a) effect a
prepayment of the European Term Loan in an aggregate amount equal to such Net
Proceeds (and to the extent there remain excess Net Proceeds subsequent to such
prepayment, to effect a prepayment of the US Revolving Loans and the European
Revolving Loans, on a pro rata basis, and a consequent permanent reduction of
the US Revolving Loan Commitment and the European Revolving Loan Commitment, in
each case in the amount of the applicable prepayment, and to the extent there
remain excess Net Proceeds subsequent to such prepayments, to effect a
prepayment of any other Indebtedness outstanding under the Credit Agreement),
which such prepayments shall be applied in accordance with Section 1.5(e)(i) of
the Credit Agreement or as otherwise may be agreed by Requisite Lenders, or (b)
reinvest such Net Proceeds in properties and assets that replace the Purchased
Assets, in either case in such manner to avoid any Credit Party being required
to make a voluntary prepayment, or having to make a mandatory prepayment, of any
Indebtedness under Section 4.10 or any other provision of the Initial Public
Note Indenture. Any non-compliance with this Section 4 shall be an immediate
Event of Default.


5.   Conditions. The effectiveness of this Consent and Amendment is subject to
the satisfaction of the following conditions precedent or concurrent, each of
which must be satisfied no later than November 24, 2003:


(a)  Agent shall have received (i) this Consent and Amendment executed by
Borrowers, Agent, the Requisite Lenders and each Lender that has an outstanding
European Term Loan and (ii) the Consent and Reaffirmation of Loan Documents
attached hereto executed by all of the Credit Parties party thereto;


(b)  Agent shall have received confirmation satisfactory to Agent that the Net
Proceeds of the Sale-Leaseback shall have been irrevocably received and
deposited into the Special Account;


(c)  Agent shall have received a fully executed copy of the Primary
Sale-Leaseback Documents and the other Sale-Leaseback Documents (as defined
below);


(d)  With respect to each parcel of real estate subject to the Sale-Leaseback,
Agent shall have received a fully executed landlord's agreement in the form
attached hereto as Exhibit C;


(e)  All proceedings taken in connection with the transactions contemplated by
this Consent and Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent, the Lenders and their
respective legal counsel;


-3-

--------------------------------------------------------------------------------




(f)  No Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the provisions of this Consent and Amendment;
and


(g)  Agent shall have received such other documents, agreements and instruments
as Agent may require or reasonably request.


6.        References; Effectiveness. Agent, the Lenders signatory hereto and
Borrowers hereby agree that all references to the Credit Agreement which are
contained in any of the other Loan Documents shall refer to the Credit Agreement
as affected by the consents and amendment set forth herein.


7.   Representations and Warranties. To induce Agent and the Lenders signatory
hereto to enter into this Consent and Amendment, each Borrower hereby represents
and warrants to Agent and the Lenders that:


(a)  The Sale-Leaseback has been consummated (i) concurrently with the
effectiveness of this Consent and Amendment, (ii) in full compliance with the
provisions of the Credit Agreement (as supplemented by this Consent and
Amendment), each of the other Loan Documents and applicable law and does not
require the consent of any Person except for consents that have already been
obtained and (iii) in accordance with the Primary Sale-Leaseback Documents and
the other Sale-Leaseback Documents;


(b)  Attached hereto as Exhibit A is a true, correct and complete copy of each
of the Primary Sale-Leaseback Documents, and the Lease Guaranty, which such
Borrower represents and warrants constitute all of the material agreements and
material documents to be executed and/or delivered in connection with the
Sale-Leaseback (collectively, the "Sale-Leaseback Documents");


(c)  The Net Proceeds received by Borrowers from the Sale-Leaseback is
approximately $10,669,856;


(d)  The execution, delivery and performance by such Borrower of this Consent
and Amendment are within its company power, have been duly authorized by all
necessary company action, have received all necessary governmental approval (if
any shall be required), and do not and will not contravene or conflict with any
provision of law applicable to such Borrower, the organizational documents of
such Borrower, any order, judgment or decree of any court or governmental
agency, or any agreement, instrument or document binding upon such Borrower or
any of its property;


(e)  Each of the Credit Agreement and the other Loan Documents, as supplemented
by this Consent and Amendment, are the legal, valid and binding obligation of
such Borrower, enforceable against such Borrower in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors' rights generally or by principles governing the availability of
equitable remedies;


-4-

--------------------------------------------------------------------------------




(f)  After giving effect to the consents and amendment set forth herein, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof;


(g)  Such Borrower has performed all of its obligations under the Credit
Agreement and the Loan Documents to be performed by it on or before the date
hereof and as of the date hereof, such Borrower is in compliance with all
applicable terms and provisions of the Credit Agreement and each of the Loan
Documents to be observed and performed by it and no Event of Default or other
event which, upon notice or lapse of time or both, would constitute an Event of
Default, has occurred.


8.   Counterparts. This Consent and Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Consent and Amendment.


9.   Continued Effectiveness. Except as affected hereby, the Credit Agreement
and each of the Loan Documents shall continue in full force and effect according
to its terms.


10.     Costs and Expenses. Each Borrower hereby agrees that all actual expenses
incurred by Agent in connection with the preparation, negotiation and closing of
the transactions contemplated hereby, including, without limitation, reasonable
attorneys' fees and expenses, shall be part of the Obligations.


[signature page follows]

 
-5-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Consent and Amendment has been executed as of the day
and year first written above.
 

       
SPORTRACK, LLC
 
   
   
  By:   /s/ Barry Steele                
Its:  
                      

 

       
VALLEY INDUSTRIES, LLC
 
   
   
  By:   /s/ Barry Steele                
Its:  
                      

 

       
BRINK INTERNATIONAL B.V.
 
   
   
  By:   /s/ Wim Rengelink            
Its:  
CFO                    
 

 

       
GENERAL ELECTRIC CAPITAL CORPORATION
 
   
  as Agent and a Lender
  By:   /s/                          
  
  Its Duly Authorized Signatory                     

 

       
COMERICA BANK, as a US L/C Issuer and a Lender
 
   
   
  By:   /s/                       
Its:  
                      

 

       
PB CAPITAL CORPORATION, as a Lender
 
   
   
  By:                         
Its:  
                     

 

--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION OF LOAN DOCUMENTS


The undersigned (each a "Credit Party") each hereby (i) acknowledges receipt of
a copy of the foregoing Consent and Amendment; (ii) consents to Borrowers'
execution and delivery thereof; (iii) agrees to be bound thereby; and
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever any of its obligations under any of the Loan Documents to which it is
a party and reaffirms that each such Loan Document is and shall continue to
remain in full force and effect. Although each Credit Party has been informed of
the matters set forth herein and has acknowledged and agreed to same, each
Credit Party understands that Agent and the Lenders have no obligation to inform
any Credit Party of such matters in the future or to seek any Credit Party's
acknowledgment or agreement to future consents, amendments or waivers, and
nothing herein shall create such a duty.
IN WITNESS WHEREOF, each Credit Party has executed this Consent and
Reaffirmation of Loan Documents on and as of the date of such Consent and
Amendment.
 

       
CHAAS HOLDINGS, LLC
 
   
   
  By:   /s/ Barry Steele                      
Name: 
                      Title:     

 

       
CHAAS ACQUISITIONS, LLC
 
   
   
  By:   /s/ Barry Steele                      
Name: 
                      Title:     

 

       
ADVANCED ACCESSORY SYSTEMS, LLC
 
   
   
  By:   /s/ Barry Steele                       
Name: 
                      Title:      

 

--------------------------------------------------------------------------------


 

       
AAS ACQUISITIONS, LLC
        By: CHAAS ACQUISITIONS, LLC   Its: Managing Member       By:   /s/ Barry
Steele                       
Name: 
                      Title:      

 

       
CHAAS HOLDINGS B.V.
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
      Wim Rengelink                      Title:        CFO   

 

       
SPORTRACK ACCESSORIES INC.
 
   
   
  By:   /s/ Barry Steele                       
Name: 
                      Title:      

 

       
SPORTRACK GMBH
 
   
   
  By:   /s/ Michael Runte   
Name: 
      Michael Runte                      Title:        Managing Director   

 

       
VALTEK, LLC
 
   
   
  By:   /s/ Barry Steele                       
Name: 
                      Title:      

 

--------------------------------------------------------------------------------


 

       
CHAAS HOLDINGS III B.V.
 
   
   
  By:   /s/ Barry Steele                       
Name: 
                      Title:      

 

       
AAS CAPITAL CORPORATION
 
   
   
  By:   /s/ Barry Steele                       
Name: 
                      Title:      

 

       
NOMADIC SPORT INC.
 
   
   
  By:   /s/ Terence Seikel    
Name: 
  Title:    

 

       
SPORTRACK S.R.O.
 
   
   
  By:   /s/ Michael Runte   
Name: 
      Michael Runte                      Title:        Managing Director   

 

       
SPORTRACK IBERICA AUTOMOTIVE, S.L. UNIPERSONAL
 
   
   
  By:   /s/ Michael Runte   
Name: 
      Michael Runte                      Title:        Managing Director   

 

--------------------------------------------------------------------------------


 

       
BRINK INTERNATIONAL B.V.
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
BRINK SVERIGE AB
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
BRINK U.K. LIMITED
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
BRINK NORDISK HOLDINGS APS
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
BRINK POLSKA SP Z.O.O.
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

--------------------------------------------------------------------------------


 

       
BRINK FRANCE S.A.R.L.
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
ELLEBI S.R.L.
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
NORDISK KOMPONENT HOLDINGS A/S
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
SOCIETE DE FABRICATION D'EQUIPEMENTS ET D'ACCESSOIRES SA
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
BRINK TREKHAKEN B.V.
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

--------------------------------------------------------------------------------


 

       
BRINK A/S
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
SCI L'ELMONTAISE
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 

       
CHAAS HOLDINGS II B.V.
 
   
   
  By:   /s/ Wim Rengelink                     
Name: 
                           Title:         

 